DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, and 18 are amended.
Claims 5-6 and 10-15 are cancelled
Claims 1-4, 7-9, and 16-18 are pending in the application.*
*Claims 1-4, 7-9, and 16-18 were previously indicated allowable and the reasons for allowance are repeated below for convenience

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive.  The 112 rejections of the claims has been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the 102 rejections of the claims have been fully considered and are persuasive.  The 102 rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-9, and 16-18 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-4, 7-9, and 16-18.
Independent claim 1 is drawn to a method of creating a passivation layer on an Anodic Alloy anode in an Al-air cell. The method comprises providing to the Al-air cell electrolyte comprising alkali or ammonium oxoanion salt additive at a given concentration; controlling the operational conditions of the Al-air cell to a specific point, that comprises controlling at least two of the parameters: a specific temperature of the electrolyte, a specific negative potential of the anode with respect to the electrolyte and a specific current density drawn from the anode; when the operational condition parameters stabilize decreasing the drawn electrical current density from the Al-air cell to a first low current density thereby causing momentary lowering of the anode potential below a first negative voltage and a momentary raise of evolution rate of H2 from the electrolyte followed, after a first period of time, by sharp drop of the H2 evolution rate; and when the level of H2 evolution stabilizes at low 
Regarding claim 1, Egan teaches an aluminum air cell (Fig. 1) is a primary metal-air battery with an aluminum anode and an air-breathing cathode in contact with an aqueous electrolyte (P 293, first paragraph on left-hand column). 
In Table 3, Egan teaches the open-circuit corrosion characteristics and discharge efficiencies of various ternary and quaternary aluminum alloys in half-cell tests at a controlled electrolyte,             
                8
                 
                
                    
                        m
                        o
                        l
                    
                    
                        
                            
                                d
                                m
                            
                            
                                3
                            
                        
                    
                
                 
            
         potassium hydroxide, temperature of 60 °C (P 302). Egan further teaches 60 °C is the optimum temperature for an aluminum-air system (P 302, last paragraph of right-hand column, showing Egan controls the temperature to a specific point). In Table 3, Egan teaches the % discharge efficiency of the aluminum alloys when the current density is controlled at 200 mA/            
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
         and 600 mA/            
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
         (P 302, showing Egan controls the current density to a specific point). In Table 3, Egan teaches of an aluminum alloy composed of Aluminum, 0.4% Magnesium, 0.04% Gallium, and 0.1% Tin (Table 3, Page 302, as per the claimed “Anodic Alloy”). Egan teaches the % discharge efficiency of the aluminum alloy composed of Aluminum, 0.4% Magnesium, 0.04% Gallium, and 0.1% Tin is 86% at 200 mA/            
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        .
Therefore, Egan teaches an Al-air cell with an anode of Anodic Alloy which comprises Aluminum, less than 3 wt. % Mg, less than 400 ppm Fe (zero, in this case), and the addition of Ga at an amount ranging from 0.002 wt. % to 0.05 wt. %. 
Egan further teaches stannate has varying effects on the corrosion and dissolution of aluminum in alkaline solutions (P 303, last paragraph of right-hand column). In Table 4, Egan teaches the effect of solution phase inhibitors on inhibiting the corrosion rate of Al in             
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
         (showing Egan controls the current density to a specific point),             
                
                    
                        1
                        x
                        10
                    
                    
                        -
                        3
                    
                
                 
                
                    
                        m
                        o
                        l
                    
                    
                        
                            
                                d
                                m
                            
                            
                                3
                            
                        
                    
                
            
          sodium stannate in a             
                4
                 
                
                    
                        m
                        o
                        l
                    
                    
                        
                            
                                d
                                m
                            
                            
                                3
                            
                        
                    
                
            
          potassium hydroxide solution obtained a 95% discharge efficiency (P 303). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Egan within an Al-air cell, to provide an Anodic Alloy anode in an electrolyte comprising             
                
                    
                        1
                        x
                        10
                    
                    
                        -
                        3
                    
                
                 
                
                    
                        m
                        o
                        l
                    
                    
                        
                            
                                d
                                m
                            
                            
                                3
                            
                        
                    
                
            
          alkali or ammonium oxoanion salt additive (sodium stannate) in a             
                4
                 
                
                    
                        m
                        o
                        l
                    
                    
                        
                            
                                d
                                m
                            
                            
                                3
                            
                        
                    
                
            
          potassium hydroxide solution with the reasonable expectation to obtain a successful discharge efficiency of the Al-air cell.
Egan teaches that the corrosion rate of aluminum alloys in alkaline solutions varies with time, which is particularly evident at the open-circuit potential for aluminum alloys when the changes in the rate of hydrogen evolution exactly mirror the changes in the open-circuit electrode potential with time (P 295, first paragraph of section 2.1 in left-hand column). Egan teaches that upon immersion, the open-circuit potential of aluminum alloys shifts to a very negative value of −2.0 V vs. Hg/HgO creating a hydroxide-free surface and a high rate of hydrogen evolution (Page 295, left column). Egan teaches the alloyed surface becomes passivated by a hydroxide layer and then its potential shifts more positively and the rate of hydrogen evolution is reduced (Page 295, left column).
In multiple half-cell tests Egan controls at least two operational conditions parameters to a specific point: the temperature and the current density. Egan stabilizes these parameters at specific temperature (such as to 50 °C in the sodium stannate half-cell test) and a specific             
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
         in the sodium stannate half-cell test). Further, Egan teaches the aluminum alloy shifts to a very negative value of open-circuit potential upon immersion into the electrolyte, therefore inherently losing current across the area of the alloy. Egan teaches this lowering of the anode potential below a first negative voltage causes a raise of evolution rate of hydrogen from the electrolyte which leads to a passivation layer being formed on the aluminum alloy. Egan teaches once the passivation layer is formed, the evolution rate of hydrogen is reduced.
While Egan does teach a passivation layer is formed through the method above, it does not teach or lead to the knowledge of needing to finalize the method of making the passivation layer by drawing from the Al-air cell operational current when the level of H2 evolution stabilizes at low values and no later than a second period of time from the time the level of H2 evolution rate lowered. Further, in looking at Figure 3 of Egan, a sharp drop in current density can be seen as potential grows more positive, which can be believed to be due to the passivation layer being formed because less current is being drawn. However, there is nothing leading one of ordinary skill in the art to believe that this indicates that one would be able to see the specific moment of stabilization and immediately draw operational current from it.
Further, Burchardt et al (US 20110199055 A1) teaches a method of charging a metal-air battery. Burchardt teaches that as the CV charging progresses, current decreases with time and tends to stabilize due to either deposition of metal (zinc in this case) or hydrogen evolution at a high rate ([0094]). Burchardt teaches the hydrogen evolution could possibly damage the battery ([0094]). However, there is nothing leading one of ordinary skill in the art to modify Egan based on these teachings of Burchardt to give the final step of the instant 
Therefore, Egan fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-4, 7-9, and 16-18 depend on Claim 1, they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729